             Case 2:21-cv-00303-RSM Document 23 Filed 07/30/21 Page 1 of 2



 1                                                                      Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7
     HENRY JAMES,
 8                                                       Case No. C21-00303-RSM
                                   Plaintiff,
 9                                                       ORDER OF DISMISSAL
            v.
10
     SGT. F. THOMAS, , LT. DAVID
11   BURDULIS, DIRECTOR JOHN DICROCE,

12                                 Defendants.

13         Pursuant to the Stipulation of the Parties, all of plaintiff’s claims against Defendants Sgt.

14   F. Thomas, Lt. David Burdulis and Director John DiCroce, this action shall be dismissed WITH

15   PREJUDICE and without costs to any party.

16         IT IS SO ORDERED.

17         DATED this 30th day of July, 2021.

18

19

20
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

      [PROPOSED] ORDER OF DISMISSAL - 1                                   Mix Sanders Thompson, PLLC
      Case No. 21-cv-303-RSM                                              1420 Fifth Avenue, Suite 2200
                                                                               Seattle, WA 98101
                                                                                Tel: 206‐521‐5989
                                                                                Fax: 888‐521‐5980
             Case 2:21-cv-00303-RSM Document 23 Filed 07/30/21 Page 2 of 2



 1   Presented by:

 2   MIX SANDERS THOMPSON, PLLC

 3
     s/George A. Mix
 4   George A. Mix, WSBA No. 32864
     MIX SANDERS THOMPSON, PLLC
 5   1420 Fifth Avenue, Ste. 2200
     Seattle, WA 98101
 6   Tel: 206-521-5989
     Fax: 888-521-5980
 7   Email: george@mixsanders.com
     Attorney for Defendants
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

      [PROPOSED] ORDER OF DISMISSAL - 2                   Mix Sanders Thompson, PLLC
      Case No. 21-cv-303-RSM                              1420 Fifth Avenue, Suite 2200
                                                               Seattle, WA 98101
                                                                Tel: 206‐521‐5989
                                                                Fax: 888‐521‐5980
